699 S.E.2d 644 (2010)
STATE of North Carolina
v.
David Joseph RILEY.
No. 147P10.
Supreme Court of North Carolina.
June 16, 2010.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for David Joseph Riley.
John G. Barnwell, Latoya B. Powell, Assistant Attorneys General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 688 S.E.2d 477.

ORDER
Upon consideration of the petition filed by Defendant on the 7th of April 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."
Upon consideration of the petition filed by Defendant on the 5th of April 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."